PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,437,064
Issue Date: October 08, 2019
Application No. 15/543,016
Filed: July 12, 2017
For: ENVIRONMENTALLY ISOLATED WAVEGUIDE DISPLAY

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed April 26, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows a deficiency fee payment of $3,770.00 was submitted on September 17, 2020. However, the itemization submitted was incorrect, because it included fees that were previously refunded. Since a proper itemization was received on April 26, 2021, the deficiency fee payment in the amount of $3,770.00 has been credited back to the deposit account and the correct deficiency amount in the amount of $1,820.00 has been charged to the deposit account.  

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 




/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions